ORDER

PER CURIAM.
Plaintiff (Landlord) sued Defendant (Tenant) for unpaid rent and possession of property. Tenant cross-claimed for damages resulting from a leaking roof. Tenant appeals the judgment entered on a jury verdict awarding Landlord past rent. Landlord cross-appeals the judgment entered on a jury verdict awarding Tenant damages. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).